84815: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20667: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84815


Short Caption:FOX (DEREK) VS. DIST. CT. (STATE)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial DistrictClassification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerDerek Ryan Fox
					In Proper Person
				


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


06/03/2022Filing FeePetition Filing Fee Waived.  Criminal. (SC)


06/03/2022Petition/WritFiled Proper Person Petition for Writ of Mandamus. (SC)22-17759




06/03/2022MotionFiled Proper Person Motion.  Request for Leave of Court Pursuant to NRAP 21 to File Petition for Writ of Mandamus In Excess of Fifteen Pages. (SC)22-17761




06/03/2022Other Incoming DocumentFiled Proper Person Document. Petitioner's Exhibit in Support of Petition for Writ of Mandamus. (SC)22-17762




06/30/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1[Petitioner's motion to exceed word/page limit is granted.]  RP/JH/LS  (SC)22-20667




07/25/2022RemittiturIssued Notice in Lieu of Remittitur. (SC)22-23244




07/25/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View